Citation Nr: 1228140	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  11-05 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk







INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.

The matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran's low back disability was not manifest in service or for many years thereafter, and is not otherwise related to any incident in service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Peligrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with notice required under the VCAA by letter dated in September 2009.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5102A and 38 C.F.R. § 3.159.  In connection with the current appeal, VA treatment records have been obtained.  

The Board is aware the Veteran's service treatment records are unavailable.  All efforts to obtain these records were exhausted, and in July 2007, determined further attempts would be futile.  In a November 2009 letter, the Veteran was informed his service treatment records were not available and was instructed to submit any service treatment records in his possession or to furnish substitute documents that related to his disability during service.  The Veteran did not respond to this letter.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also heightened obligation to assist the claimant in the development of the case.  Id.  

The Board points out the Veteran has not been provided with a VA examination as to the nature and etiology of his claimed low back disability.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, a VA examination in July 1987 noted the Veteran's musculoskeletal system was normal, and VA outpatient treatment records from May 2001 to November 2006 reported the Veteran repeatedly denied any musculoskeletal symptoms, showing no continuity of symptoms.  Under these circumstances, the Board finds a VA examination is not required, even under the low threshold of McLendon.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.

Service connection will be granted if the evidence demonstrates a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things, (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d. 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R § 3.303(b), an alternative method of establishing second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard or considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").    

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App 518 (1996).   

Analysis

The Veteran claims his low back disability is attributable to an in-service injury.  Specifically the Veteran reported in his January 2010 Notice of Disagreement (NOD) that his buddy flipped him over while wrestling in the barracks in Hawaii, which resulted in the Veteran landing on his low back and with time caused pain in his back and legs. 

The Board acknowledges the Veteran is competent to report on that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the report of experiencing an injury while wrestling is something he may competently address.  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).   

As indicated above, the Veteran's service treatment records were not available for review in connection with this claim.  Regardless, the Veteran made no assertion he sought treatment for his low back in service.  

To the extent the Veteran asserts continuity of symptomatology since service, the Board finds his statements not credible.  The Veteran filed an original claim for pension benefits in November 1986 based on a psychiatric disorder.  He made no mention of having any back problems, and during the August 1987 examination, his musculoskeletal system was normal.  In December 1997, the Veteran filed another claim for pension benefits based on a psychiatric disorder, but made no claim of having any back problems.  July 1997 private medical records only note the Veteran had hemorrhoids on Axis III (physical conditions that affect emotional state).  In October 2006, the Veteran filed a claim for service connection for hemorrhoids, but again made no assertions regarding any back problems.  

The Veteran also denied any musculoskeletal symptoms during VA outpatient examinations in December 2003, July 2006 and September 2006.  In December 2003, he specifically denied having any back pain.  The first documented indication of a back disability is the June 2009 magnetic resonance imaging (MRI) of the Veteran's lumbar spine which revealed degenerative disc disease, spinal stenosis, and a congenitally small spinal canal due to short pedicles, three decades after service.      

In short, although the Veteran's statement regarding his injury in service is competent (and the Board has no reason to doubt its credibility), continuity of symptomatology is not shown by the Veteran's contemporaneous statements and the medical evidence of record.  In this regard, the Board finds the contemporaneous evidence more probative than the Veteran's assertions made many years later in conjunction with his claim for benefits.  That is, the Board does not find the assertions regarding continuity of symptomatology to be credible.  In addition, there is no competent evidence to suggest his later diagnosed degenerative disc disease of the lumbar spine is related to service.  Accordingly, the Board concludes the preponderance of the evidence is against the claim for service connection for a low back spinal condition, and the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for low back spinal condition denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


